Title: From George Washington to Lieutenant Colonel Morgan Connor, 12 May 1778
From: Washington, George
To: Connor, Morgan


                    
                        Sir,
                        Hd Qrs V[alley] f[orge] May 12th 1778
                    
                    I have duly received your two favours of the 25th of April and 6th of May, with the inclosed proceedings of two General Courts Martial held by order of the Board of War.
                    With respect to Boyer, his trial does not appear to have been regular; The resolution of Congress empowering the Board of War to appoint Courts Martial extends only to those persons and cases, cognizable by the rules and articles of war; whereas the present trial is founded on a special resolve of the 27th of february, which is no part of those rules and articles. Had the circumstances of Boyers case been such as to require rigor and punishment—it would be necessary for me to constitute another Court Martial—But the extreme stupidity, if it may not rather be called, phrenzy, of the man having very properly induced the Court to recommend him to mercy, a second trial of the matter appears to be useless. You will therefore be pleased to have him released from confinement.
                    I approve the sentences respecting Lt Armstrong and Cornet Rushworm, and desire they may be carried into execution; the former cashiered and discharged from service, the latter acquitted and released from arrest. I am Sir Your very hum. &c.
                